In an appeal from a district court order granting or denying
                judicial review in an FMP matter, this court defers to the district court's
                factual determinations and reviews de novo the district court's legal
                determinations. Edelstein v. Bank of N.Y Mellon,     128 Nev. , , 286
                P.3d 249, 260 (2012). To obtain an FMP certificate, a deed of trust
                beneficiary must, among other things, bring the required documents,
                including each assignment of the deed of trust. NRS 107.086(4); Leyva v.
                Nat'l Default Servicing Corp., 127 Nev. , 255 P.3d 1275, 1278-79
                (2011).
                             On appeal, appellant contends that the district court abused
                its discretion by concluding that an FMP certificate could issue after
                respondents paid their sanctions. We agree. 2 See Holt v. Reg'l Trustee
                Servs. Corp., 127 Nev. , 266 P.3d 602, 607 (2011) ("[D]enial of an



                      2 0n appeal, respondents argue that appellant improperly raised her
                arguments regarding the assignments for the first time in her reply to
                respondents' opposition to the petition for judicial review and that we
                should reverse the district court's finding of noncompliance on this basis
                alone. We decline to do so, as respondents did not point out this
                procedural impropriety to the district court during either of the hearings,
                and the district court thereafter considered the arguments on their merits.
                Cf. Arnold v. Kip, 123 Nev. 410, 416-17, 168 P.3d 1050, 1054 (2007)
                (treating an argument raised for the first time in a district court motion
                for reconsideration as properly part of the appellate record when the
                district court proceeded to entertain the argument on its merits).
                      We likewise decline to review the merits of the district court's
                underlying determination that respondents failed to produce an
                assignment from Wells Fargo to Wachovia, as respondents have not
                provided any meaningful argument on appeal to this effect. Edwards v.
                Emperor's Garden Rest., 122 Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38
                (2006) (noting that this court need not consider an issue when a party fails
                to provide cogent argument supported by salient authority).

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                FMP certificate follows automatically from a finding the statutory FMP
                requirements have been shirked. . . . [A] district court abuses its
                discretion if it does      not   order the FMP certificate withheld for
                noncompliance with the FMP requirements." (citations omitted)).
                Accordingly, we reverse the district court's order denying appellant's
                petition for judicial review insofar as it permitted an FMP certificate to be
                issued, and we remand this case for further proceedings consistent with
                this order. 3
                                It is so ORDERED.




                                                                b.ut
                                                             Parraguirre




                       3 Inlight of our disposition, we need not consider appellant's
                alternate argument regarding Wells Fargo's alleged lack of authority.
                Moreover, to the extent that respondents ask for a reversal of the district
                court's imposition of monetary sanctions, we are unable to do so, as
                respondents did not file a cross-appeal. Ford v. Showboat Operating Co.,
                110 Nev. 752, 755, 877 P.2d 546, 548 (1994) (IA] respondent who seeks to
                alter the rights of the parties under a judgment must file a notice of cross-
                appeal.").

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                cc:   Hon. Patrick Flanagan, District Judge
                      Keith J. Tierney
                      Nevada Legal Services/Las Vegas
                      Nevada Legal Services/Reno
                      Tiffany & Bosco, P. A.
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A